IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1403
                               Filed June 10, 2015


IN RE THE MATTER OF D.K.,
Alleged to be a Person with a
Substance Related Disorder,

D.K.,
     Respondent/Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Johnson County, Stephen Jackson

Jr. (continuing commitment hearing) and Marsha Bergan (writ of habeas corpus),

Judges.



        An individual appeals a district court denial of his request to terminate

involuntary commitment proceedings and alternative petition for writ of habeas

corpus. AFFIRMED.



        Christopher Warnock, Iowa City, and Christine Boyer, Iowa City, for

appellant.

        Thomas J. Miller, Attorney General, Gretchen Witte Kraemer, Assistant

Attorney General, Janet Lyness, County Attorney, and Kristin Parks, Assistant

County Attorney, for appellee State.



        Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                        2


VAITHESWARAN, P.J.

      D.K. was involuntarily committed to a facility based on a substance abuse

related disorder. See 2013 Iowa Acts ch. 130, § 37 (codified at Iowa Code

§ 125.75 (2015)); Iowa Code §§ 125.81, .82 (2013).          He filed a motion to

terminate the commitment and, alternatively, a petition for writ of habeas corpus.

      Meanwhile, D.K. was discharged from the facility, and the district court

ordered termination of the proceedings.     Based on his discharge, the district

court concluded habeas corpus was “not an appropriate form of relief.” The court

reasoned, “No one here in Iowa is holding [D.K.] or restraining his liberty. Once

this Court ordered termination of all proceedings pursuant to which the

commitment/treatment order was issued, there exists no one upon whom to

serve a writ of habeas corpus.” The court denied the petition.

      On appeal, D.K. raises a due process challenge to his commitment. The

State counters with several arguments supporting dismissal of the appeal,

including an argument based on the mootness doctrine. Our appellate courts

have declined to dismiss this type of action on mootness grounds. See In re

B.B., 826 N.W.2d 425, 431-32 (Iowa 2013) (presuming “person adjudicated

seriously mentally impaired and involuntarily committed suffers adverse collateral

consequences” and declining to apply mootness doctrine under these

circumstances); In re J.G., No. 12-1220, 2013 WL 2107462, at *2 (Iowa Ct. App.

May 15, 2013). As for the State’s remaining procedural arguments, we find it

more expedient to bypass them and proceed to the merits.

      D.K. contends Iowa Code chapter 125, governing substance-related

disorders, “was not properly applied in the instant case.”       He asserts “due
                                          3


process requires [a finding of] dangerousness for involuntary commitment” and

“the statute is illegal because it does not require [a finding of] dangerousness.”

       D.K. is partially correct.    Involuntary civil commitment “constitutes a

significant deprivation of liberty that requires due process protection.”        In re

E.J.H., 493 N.W.2d 841, 843 (Iowa 1992) (citing Addington v. Texas, 441 U.S.
418, 425 (1979)). A finding of “mental illness” alone cannot justify confinement

against a person’s will. Id. (citing O’Connor v. Donaldson, 422 U.S. 563, 575

(1975)).   There also must be a finding of dangerousness.             See Kansas v.

Hendricks, 521 U.S. 346, 358 (1997) (“We have sustained civil commitment

statutes when they have coupled proof of dangerousness with the proof of some

additional factor, such as a ‘mental illness’ or ‘mental abnormality.’ These added

statutory requirements serve to limit involuntary civil confinement to those who

suffer from a volitional impairment rendering them dangerous beyond their

control.”) (cited in In re Detention of Garren, 620 N.W.2d 275, 284 (Iowa 2000)).

Accordingly, we agree proof of “dangerousness” is required to satisfy due

process.    We disagree with D.K. that chapter 125 no longer contains this

requirement.

       The legislature amended chapter 125 in 2011. See 2011 Iowa Acts ch.

121, §§ 26, 28.     Before these amendments, the legislature defined “chronic

substance abuser” as one who “[h]abitually lacks self control as to the use of

chemical substances to the extent that the person is likely to seriously endanger

the person’s health, or to physically injure the person’s self or others, if allowed to

remain at liberty without treatment” and “[l]acks sufficient judgment to make

responsible decisions with respect to the person’s hospitalization or treatment.”
                                          4


Iowa Code § 125.2(5) (2011).          This definition included a dangerousness

component.

       The 2011 amendment substituted “substance related disorder” for “chronic

substance abuser” and defined “substance related disorder” as “a diagnosable

substance abuse disorder of sufficient duration to meet diagnostic criteria

specified within the most current diagnostic and statistical manual of mental

disorders published by the American psychiatric association that results in a

functional impairment.” Iowa Code § 125.2(14) (2013). This definition does not

explicitly include a dangerous component.

       However, by the time of D.K.’s commitment, the legislature corrected this

omission by adding a dangerousness component, albeit in another provision of

the statute.       Specifically, in 2013, the legislature required an involuntary

commitment application to “[s]tate the applicant’s belief that the respondent is a

person who presents a danger to self or others and lacks judgmental capacity

due to . . . [a] substance-related disorder as defined in section 125.2.” Iowa

Code § 125.75 (2015) (emphasis added); 2013 Iowa Acts ch. 130, § 37.

       The district court read this amendment, together with the reference to

“functional impairment” in the definition of “substance-related disorder” as

requiring that, “before a respondent suffers loss of liberty, there must be clear

and convincing proof of: disorder; duration; functional impairment; danger; and

lack of judgmental capacity.” Although the court resolved D.K.’s habeas corpus

petition on mootness grounds, the court stated, “With such a statutory scheme in

place, liberty interests of respondents should be protected so long as courts

follow the law.”
                                          5


         We agree with the district court’s statement.       Because the statute

incorporates a dangerousness requirement, it is not “illegal,” as D.K. asserts.

         D.K. concedes the district court made the pertinent findings concerning his

substance-related disorder and his dangerousness to self or others and he does

not challenge the evidence supporting these findings. Accordingly, we affirm the

denial of his petition.

         The State requests that we assess the fees of preparing the transcript in

this appeal to D.K. We decline to do so, and order the State to pay transcript

costs.

         AFFIRMED.